In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00312-CV
     ___________________________

 IN THE MATTER OF D.T., A JUVENILE



  On Appeal from the 78th District Court
         Wichita County, Texas
      Trial Court No. 13147-JD-B


  Before Birdwell, Bassel, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

                                   I. Introduction

      Appellant D.T. was twelve years old when he stipulated to and was adjudicated

delinquent for having committed aggravated sexual assault of a child by intentionally

or knowingly causing the sexual organ of a child under the age of fourteen1 to contact

his mouth or tongue, which would be a first-degree felony offense for an adult. See

Tex. Penal Code Ann. § 22.021(e). The juvenile court placed D.T. on two years’

probation and then modified his probation twice. See Tex. Fam. Code Ann. § 54.05.

      In three issues, D.T., who is now fifteen years old, complains about the second

modification and disposition,2 arguing that the juvenile court abused its discretion

(1) by denying his motion for dismissal of the State’s modification petition, (2) by

finding that he violated his probation, and (3) by ordering his probation extended

until he turns eighteen. Because the record reflects no abuse of discretion, we affirm.

                                    II. Discussion

      A juvenile court is vested with considerable discretion in determining the

suitable disposition for a child who has been adjudicated as having engaged in

delinquent conduct and “in proceedings to modify an earlier disposition.” In re M.N.,

      1
        The record reflects that D.T.’s victim was a six-year-old relative at the time of
the offense.
      2
       In juvenile cases, “disposition” is “akin to sentencing and is used to honor the
non-criminal character of the juvenile proceedings.” In re D.L., 541 S.W.3d 917,
920 (Tex. App.—Houston [14th Dist.] 2018, no pet.).


                                           2
No. 02-18-00044-CV, 2019 WL 1715981, at *1 (Tex. App.—Fort Worth Apr. 18,

2019, no pet.) (mem. op.); see In re J.M., No. 02-19-00325-CV, 2020 WL 3987581, at

*2 (Tex. App.—Fort Worth June 4, 2020, no pet.) (mem. op.) (stating that the court

reviews a decision to modify a juvenile disposition for an abuse of discretion); see also

In re L.A.G.R., Nos. 07-14-00072-CV, -00073-CV, 2014 WL 5462540, at *3 (Tex.

App.—Amarillo Oct. 28, 2014, pet. denied) (mem. op.) (requiring probation violation

to be found by a preponderance of the evidence).

       A juvenile court abuses its discretion when it acts arbitrarily or unreasonably or

without reference to guiding rules or principles. M.N., 2019 WL 1715981, at *1. It

does not abuse its discretion simply by basing its decision on conflicting evidence. In

re C.C., No. 02-17-00216-CV, 2018 WL 1865804, at *3 (Tex. App.—Fort Worth Apr.

19, 2018, no pet.) (mem. op.). We will not find that the juvenile court abused its

discretion so long as some evidence of substantive and probative character exists to

support its decision. Id. In conducting our review, we engage in a two-pronged

analysis: (1) did the juvenile court have sufficient information upon which to exercise

its discretion, and (2) did it err in its application of discretion? Id. We apply the civil

standards of review for the legal and factual sufficiency of the evidence3 to support a


       3
         Under the legal-sufficiency standard of review, we may sustain such a
challenge only when (1) the record bears no evidence of a vital fact, (2) the rules of
law or of evidence bar the court from giving weight to the only evidence offered to
prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a mere
scintilla, or (4) the evidence establishes conclusively the opposite of a vital fact. Shields
v. Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017). In determining whether

                                             3
disposition decision. In re B.R., No. 02-19-00328-CV, 2020 WL 3969556, at *2 (Tex.

App.—Fort Worth June 18, 2020, no pet.) (mem. op.).

A. Motion for Dismissal

       In his first issue, D.T. argues that the juvenile court abused its discretion by

denying his motion for dismissal. In his second issue, he complains that the juvenile

court abused its discretion by finding that he violated a probation condition regarding

sex offender treatment, relying on the same argument that he makes in his first issue.

       1. Background

       During the modification portion of the State’s case, the juvenile court took

judicial notice of the pleadings that had been filed in the case.




legally sufficient evidence supports the finding under review, we must consider
evidence favorable to the finding if a reasonable factfinder could and must disregard
contrary evidence unless a reasonable factfinder could not. Cent. Ready Mix Concrete Co.
v. Islas, 228 S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807,
827 (Tex. 2005). We indulge “every reasonable inference deducible from the
evidence” in support of the challenged finding. Gunn v. McCoy, 554 S.W.3d 645,
658 (Tex. 2018). Anything more than a scintilla of evidence is legally sufficient to
support a finding. See 4Front Engineered Sol., Inc. v. Rosales, 505 S.W.3d 905, 909 (Tex.
2016).

       When reviewing an assertion that the evidence is factually insufficient to
support a finding, we set aside the finding only if, after considering and weighing all
the pertinent record evidence, we determine that the credible evidence supporting the
finding is so weak, or so contrary to the overwhelming weight of all the evidence, that
the finding should be set aside and a new trial ordered. Pool v. Ford Motor Co.,
715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain, 709 S.W.2d 175,
176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965).


                                             4
      In its original petition, the State alleged that D.T. had committed an April

2018 aggravated sexual assault of a child, and in July 2018, the juvenile court placed

D.T. on twenty-four months’ probation that contained both regular and sex-offender

conditions. Condition (z) of D.T.’s regular probation conditions required him to

attend, participate in, and successfully complete the sex offender treatment program.

Although D.T.’s probation was set to end in July 2020, it was made “subject to

subsequent extensions and additional proceedings” until he reached age 18.

      In February 2019, the State petitioned to modify and extend D.T.’s disposition,

alleging that in January 2019, D.T. had failed to complete the sex offender treatment

program, violating Condition (z). D.T. stipulated that he had “fail[ed] to complete Sex

Offender Treatment Program to the satisfaction of the treatment provider,” and in

April 2019, the juvenile court entered a “Modified Order of Probation until July 1,

2020.” The April 2019 order was originally titled “Modified Order of Probation until

18th Birthday,” but “18th Birthday” was lined out and replaced by “July 1, 2020,” the

same ending date as D.T.’s original twenty-four months of probation.

      The April 2019 order added some conditions.4 As in the earlier order, it stated

that D.T. would be “subject to subsequent extensions and additional proceedings until

[he] is eighteen (18) years of age.” Also as in the earlier order, D.T. was required to

      4
        The new conditions provided, among other things, that D.T. would be placed
in the probation department’s custody, that he would remain in the juvenile detention
center until placed in the residential placement program, and that he would
successfully complete the residential placement program.


                                          5
attend, participate, and successfully complete the sex offender treatment program.

Condition #21 of the additional sex-offender conditions—the condition at issue in

the instant appeal—was included verbatim from the earlier order and required D.T. to

       complete treatment within two years of disposition and show moderate
       progress as determined by the treatment provider and supervising
       probation officer in the sex offender specific program within one year of
       beginning the program. If it is not determined that [D.T.] has made
       adequate progress, a violation of probation may be charged against
       [D.T.]

The record does not reflect that D.T. objected to any of the conditions or sought

clarification of any of them.

       A week later, D.T. was placed in a juvenile “Boot Camp,” where he remained

until January 2020. After almost nine months, on January 6, 2020, a juvenile probation

officer requested D.T.’s release from boot camp based on D.T.’s having “successfully

completed his . . . stay at the placement facility.”

       Five months after D.T.’s release from boot camp and return to the sex-

offender treatment program, the State filed a new petition to modify and extend

D.T.’s disposition. See J.M., 2020 WL 3987581, at *2 (explaining that modification of

juvenile disposition is divided into two phases—the first involves determining

whether the juvenile has violated his probation and the second involves determining

the necessary modification). In its petition, the State alleged that on May 21, 2020,

D.T. had violated Condition #21 “by failing to complete treatment within 2 years of

disposition and/or show moderate progress as determined by the treatment provider



                                             6
and supervising probation officer in the sex offender specific program within one year

of beginning the program in violation of a valid court order signed on April 3, 2019.”

      The trial court held a hearing on the petition in September 2020—after the July

1, 2020 expiration of D.T.’s probation. See Tex. Fam. Code Ann. § 54.05(l) (providing

that as long as a motion for modification is filed before the supervision period ends,

the trial court has until the first anniversary of the probation period’s expiration date

to extend the probation period). D.T. continued to participate in the sex-offender

treatment program after his probation expired. At the hearing, D.T. pleaded not true

but did not otherwise object or raise special exceptions to the State’s petition.

      2. The State’s Modification Evidence

      Dr. David Sabine, a clinical psychologist, licensed sex offender treatment

provider, and director of the Wichita County Juvenile Probation Department’s Sex

Offender Treatment Program,5 testified that he had been supervising D.T. He

explained that in the sex offender treatment program, offenders worked to

understand their sexual behavior problems and the cognitive errors that supported

such behavior and also worked on relapse prevention and the development of


      5
       Dr. Sabine had been the director of Wichita County’s sex offender treatment
program for twenty years. He had a bachelor’s degree in religion and philosophy from
Southwestern Nazarene University, a master’s degree in divinity from Nazarene
Theological Seminary, and a master’s degree in psychology and doctorate in clinical
psychology from the University of Louisville. He did his predoctoral fellowship at
Yale University and spent his postdoctoral year at Wichita Falls Rehabilitation
Hospital in “rehab medicine.”


                                            7
empathy. He required offenders to attend group therapy and group counseling, to

demonstrate an understanding of various content areas, and to complete polygraph

examinations. Dr. Sabine stated that an offender is considered for graduation from

the program “when [he] complete[s] an exit interview that reflects [his] mastery” of

the coursework.

       Dr. Sabine stated that in his professional opinion, D.T. had not completed the

sex-offender-treatment-program portion of his probation. He observed that D.T. had

failed to

       demonstrat[e] mastery over his sexual impulses and his sexual
       preoccupation, both in terms of his thinking and his behavior. At the
       time that this, um, expired, his term, there still are important things he
       needs to do in order to be safe. . . . He’s making progress, but he’s not
       there yet, and there are things in his May polygraph that were very
       concerning that we felt like we needed to hold him over.

Dr. Sabine opined that there was a higher risk that D.T. would reoffend if he did not

continue in the program. He acknowledged that D.T. had passed five polygraphs in a

row.

       Dr. Sabine testified that D.T. “came into the program in April of 2018, and was

there for a time, went away to a residential treatment for a time and then returned to

us this last year, and he’s been in the program ever since.” During cross-examination,

Dr. Sabine elaborated, stating that D.T. went to the residential boot camp “because of

treatment failure at one point.” The record reflects that D.T. was ordered to the boot

camp on April 10, 2019.



                                           8
      During cross-examination, Dr. Sabine stated that in some areas D.T. had made

excellent progress but in others he had “made very little progress.” He testified that

this did not amount to an average of “moderate overall” because “this would not be

something you could average because the things where he’s not made progress may be

considered high risk in terms of the future.” He opined that D.T. needed more time

in the program.

      Brian Box, D.T.’s supervising probation officer, testified that he and Dr. Sabine

monitored D.T. and that D.T. had not completed the sex offender treatment portion

of his probation. On cross-examination, Box agreed that D.T. had participated in the

sex offender treatment program, had done the things that were asked of him as part

of it, and had made some progress in the program.

      At the conclusion of the State’s modification case, D.T.’s counsel moved for

dismissal of the petition. He pointed out that the State’s evidence showed that D.T.

had made progress and argued the April 3, 2019 disposition ordered D.T. to complete

the treatment program within two years of that disposition, which would make the

completion date not July 1, 2020, but April 3, 2021, a date still in the future. D.T.’s

counsel argued, “He has two years to complete that treatment [program]. He’s made

progress. He hasn’t been removed from the program. Therefore . . . he cannot be

violated based on failure to complete the program.”




                                          9
      The juvenile court denied D.T.’s motion, stating that the April 2019 order did

not extend the original two years to April 2021, that D.T.’s “probation ran [until] July

1 of 2020,” and that there was sufficient evidence to deny the motion.

      3. Analysis of D.T.’s First Issue

      In his first issue, D.T. complains that the State “presented no evidence

whatsoever indicating a violation of a reasonable and lawful order of probation,”

relying on the construction of Condition #21 that he presented to the juvenile court

during the hearing.

      We disagree. Notwithstanding D.T.’s argument that the plain language of

Condition #21 gave him a two-year period from disposition (and the State’s argument

on appeal that the condition’s plain language did not include the words “modified” or

“amended” before the disposition and therefore did not extend his time to complete

the program into 2021), the record reflects that D.T. failed to comply with the

remaining portion of Condition #21: “show moderate progress as determined by the

treatment provider and supervising probation officer in the sex offender specific

program within one year of beginning the program.”6 [Emphases added.]

      D.T. began the program in April 2018. In February 2019, ten months later, the

State sought to modify and extend his probation the first time on the basis that D.T.

      6
       The State also reminds us that probation is a contract, see Dansby v. State,
448 S.W.3d 441, 447 (Tex. Crim. App. 2014), and that contracts are to be construed
based on their plain language. Compass Bank v. Calleja-Ahedo, 569 S.W.3d 104,
114 (Tex. 2018).


                                          10
had failed to complete the sex offender treatment program, referencing Condition

(z). 7 On April 3, 2019, D.T. stipulated to having violated this probation condition in

violation of the July 2018 disposition. The juvenile court found that D.T. had violated

his probation as alleged by the State and “as amended at trial,”8 and it entered the

modified order of probation. The order’s probation period did not change,

however—its end date was still July 1, 2020. D.T. then spent almost nine months

(April 10, 2019–January 6, 2020) in a boot camp treatment program and five more

months in the sex offender treatment program (January–May 2020) before the State

filed its second petition for modification and to extend disposition in June 2020. The

State alleged in its second petition that

       on or about May 21, 2020 . . . [D.T.] did then and there fail to comply
       with . . . [Condition] #21 by failing to complete treatment within 2 years
       of disposition and/or show moderate progress as determined by the
       treatment provider and supervising probation officer in the sex offender
       specific program within one year of beginning the program in violation
       of a valid court order signed on April 3, 2019.

       Without reaching the parties’ construction arguments about the “2 years of

disposition,” see Tex. R. App. P. 47.1, we conclude that the juvenile court did not

       In his appellant’s brief, D.T. states that the State’s February 22, 2019 petition
       7

to modify and extend disposition alleged “that D.T. failed to complete the Sex
Offender Treatment Program as required by Condition 21.” However, the State’s
February 22, 2019 petition alleged a violation of Condition (z). Condition (z) and
Condition #21 are not identical, although they both require attending, participating
(making progress), and completing the sex offender treatment program.
       8
        The record does not reflect how the State’s petition was amended at trial in the
first modification.


                                            11
abuse its discretion by denying D.T.’s motion for dismissal and by finding that D.T.

had violated the “moderate progress . . . within one year of beginning” portion of the

condition9 in light of D.T.’s removal from the program and placement in boot camp

and Dr. Sabine’s and Box’s testimonies that D.T. had not made adequate progress to

discharge him from the program. We overrule D.T.’s first issue and turn to the

evidence he presented before reaching his second issue.

      4. D.T.’s Modification Evidence

      During D.T.’s case, Dr. Sabine testified that D.T. had actively participated in

the sex offender treatment program and “had tried to be honest and open and

straightforward.” Dr. Sabine credited D.T.’s earnestness and sincerity but noted that

D.T. had “disclosed many things in the polygraphs that are very concerning.” Some of

these disclosed items included D.T.’s “unusual sexual interest . . . in horses,” his

compulsive masturbation, his rape fantasies, and his admitting to having thought

about his victim “as recently as May.” D.T. had also admitted to tasting and eating his

own feces.


      9
        To the extent that D.T.’s probation had already been modified once based on
a similar but differently worded and numbered condition, see Rains v. State, 678 S.W.2d
308, 309–10 (Tex. App.—Fort Worth 1984, pet. ref’d) (quoting Rogers v. State,
640 S.W.2d 248, 252 (Tex. Crim. App. 1981)), D.T. did not raise any due process
objections in the juvenile court, and he does not raise any on appeal. See Tex. R. App.
P. 33.1; In re C.D.H., 273 S.W.3d 421, 425 n.4 (Tex. App.—Texarkana 2008, no pet.)
(stating that within the context of juvenile probation revocation hearings, a due
process complaint must have been raised in the trial court to preserve error for
appellate review).


                                          12
      Dr. Sabine testified that D.T. attended group therapy with other adjudicated

youth sex offenders every Tuesday and Thursday. Dr. Sabine said that he also held

family meetings with D.T. and his parents that would last from 10 to 15 minutes “if

everything is kind of going along” or could last up to 45 minutes when the family had

concerns.

      Dr. Sabine testified that “from early on” he had suspected that D.T. had autism

and that he had spoken with D.T.’s family about D.T.’s autism issue “a number of

times,” but for the first two years, Dr. Sabine’s treatment summaries did not reflect

his suspicion. He stated that an autism evaluation did not reveal evidence of autism,

but that evaluation was based on forms completed by D.T.’s parents, and those forms

“came back negative.” Dr. Sabine explained that the autism evaluation had required

D.T.’s parents to have “openness and insight into those behaviors in order to find

[D.T.] positive” for autism.

      Dr. Sabine testified that before D.T. went to boot camp, 10 he had spent hours

trying to find treatment facilities that treated children with both sexual offending

behaviors and autism-related behaviors and “looked up research on how to treat kids

who have sex offense behaviors and autism” because he was concerned that D.T.

might not find the right placement. However, until May 2020, none of Dr. Sabine’s

      10
        Dr. Sabine acknowledged that a boot camp counselor who had treated D.T.
had been arrested for child pornography but said that he did not know the counselor’s
sentence. D.T.’s mother testified that the boot camp counselor had pleaded guilty and
accepted a fifty-year sentence and that she had serious concerns about the boot camp.


                                         13
treatment summaries acknowledged that D.T. was autistic. In the May 2020 summary,

Dr. Sabine stated, “[D.T.] clearly demonstrates, in my opinion, evidence of autism

spectrum disorder, and this should be taken into account in terms of treatment.”

      Dr. Sabine said that D.T. had maintained his grades and mandatory family

participation but that “what’s been especially hard is that part about the impulses and

the thoughts that he’s acknowledged.” Dr. Sabine opined that because D.T. suffered

from autism spectrum disorder, it was difficult for him to master some of the

treatment concepts because of the “sort of black and white sort of concrete way that

[he] thinks” and D.T.’s social-interaction and social-connection problems. Dr. Sabine

stated, “Children who don’t have autism may have an easier road to empathy,” while

autistic offenders might not understand the normal connection between their

behavior and harm to the victim. Dr. Sabine explained that D.T. struggled with

emotional intelligence, with understanding the consequences of his behavior, and with

interacting with others. He explained that because of this additional autism-related

risk factor, D.T. required more time in the program, the goal of which was to help

D.T. “reach[ ] an acceptable level of safety for himself and the community.”

      Dr. Sabine said that he did not have a formal written treatment plan for D.T.

“other than his psych evals” and quarterly updates “of where we’re going and what

we’re planning to do next.” He said, “[I]n a sense, those . . . quarterly reports

represent [D.T.’s] treatment plan.” He stated that the quarterly summaries contained

D.T.’s relapse prevention plan, which was “to work on thoughts and behaviors that

                                          14
have inclined him toward offending and to reduce those behaviors,” and that D.T.

could recite the plan “verbatim.” Dr. Sabine did not have a specific document setting

out the relapse prevention plan but stated, “[I]t would be very easy to generate. I

could give you a paragraph. That’s about how much it would take.”

      Dr. Sabine acknowledged that to comply with D.T.’s probation, D.T.’s family

had been living in separate households since early 2018, with D.T. and his father

living in one household and his mother and the victim in another. Dr. Sabine stated

that “every effort has been made to reunify the family short of sending [D.T. to a

reunified] home prematurely.” When asked to list his efforts, he stated that he had

met with the family and expressed to them his concerns and things that had to change

in D.T.’s thoughts and behavior for him to safely return to a reunified home. On

cross-examination, when the prosecutor asked why D.T. had not been reunited with

his whole family, Dr. Sabine replied, “Because . . . his victim is in the home and he

hasn’t gotten to the place in treatment where he can safely be in the home.”

      Dr. Sabine used movies with his group therapy patients. In 2020, he showed

them “Searching for Bobby Fischer,” a ninety-minute movie that required two group

sessions to watch. He also showed them “Call of the Wild,” another two-session

viewing. He agreed that D.T. had seen the 2012 version of “Les Miserables,” another

two-session movie, twice because of how long D.T. had been in the program and

“because that’s an especially important film for [the] kids to see.” When questioned

about “Les Miserables,” Dr. Sabine acknowledged that there was an implied rape

                                          15
scene and that prostitution was implied and discussed directly but said that “[i]t’s part

of the exploitation we discuss in . . . covering . . . the substance of the film.”

          In explaining his use of movies with his group therapy patients, Dr. Sabine

stated,

          One of the things that’s most difficult with these guys is kind of getting
          past their defenses. They’re very defended boys who come with a lot of
          resistance. And one of the things we know, going all the way back to the
          parables of Jesus, is that stories have the ability to work beneath those
          defenses to help us gain a sense of empathy and understanding that does
          not come through sort of being preached at and lectured at in a didactic
          setting.

                  So interspersing session after session after session of bearing
          down and doing disclosures and all the other things we do, to bring this
          in is a -- in my view, a very helpful tool. And so we discuss the movie.
          We discuss what they should take from it or what they could take from
          it. We try to get them to develop critical thinking skills to say this is what
          went on, this is what’s important, and this is how it relates. We always
          come back to how does it relate to you, specifically, as a person who’s
          acted out sexually and is a sex offender?

          L.T., D.T.’s mother, testified that since D.T. had been on probation, he had

done everything he had been asked to do. She stated that he had progressed as far as

the program’s standards went but opined that in two years, the program “hasn’t

helped him any.” She expressed her concerns about the types of things D.T. had been

exposed to in the program, stating,

          The very first group he attended, he called me when he got home and
          said, Mama, do you know people have sex with animals? My son is very
          easily swayed. He’s very easily persuaded to do things. Um, he’s autistic.
          He’s a follower, and he does what other people do. Um, he attempts to
          be friends with everybody, and if that includes doing something -- . . . If
          he thinks doing something stupid will make him a new friend, then he’ll


                                               16
      do it. But that’s his mentality. He’s – He’s a wonderful young man. He
      made a stupid mistake.

      L.T. also stated that she had been unaware that Dr. Sabine had diagnosed D.T.

with autism because Dr. Sabine had told her and D.T.’s father that D.T. was not

autistic. L.T. said that she had urged Dr. Sabine to test D.T. for autism for two years.

From her perspective, D.T.’s treatment program had not changed with the autism

diagnosis, and he had not been diagnosed with autism prior to his boot-camp

placement. L.T. stated that when D.T.’s probation officer had looked for a placement

for him, she and D.T.’s father were “led to believe that they could not find a suitable

place for him that would accept him with autism and the crime he had been accused

of. Then they determined that he could attend this boot camp because he did not

have autism.”

      L.T. testified that one of D.T.’s sex-offender probation terms was that he could

not change sex offender treatment providers and said “yes” when asked whether her

understanding was “that he either sinks or swims with Dr. Sabine’s program.” She

agreed on cross-examination that she was not an expert in sex offender treatment, but

she disagreed with Dr. Sabine’s treatment for D.T. She acknowledged that she had

voiced those concerns to D.T. but disagreed that this might impede D.T.’s treatment

progress.

      After putting on his modification evidence, counsel for D.T. again argued that

D.T. had not violated Condition #21 because he had made moderate progress and



                                          17
that the “two years from the date of disposition” did not expire “until April of 2021”

even though the April 2019 order expressly terminated D.T.’s probation on July 1,

2020. He asserted,

       The State wrote the term. They could have crafted it any way they
       wanted to. They could have said complete sex offender treatment by July
       of 2020. They did not. They could have crafted it in many ways. But the
       way it’s written, he’s not in violation. He’s made moderate progress. And
       according to Dr. Sabine, if he just continues on keeping on, he’s going to
       get where he wants him to be.

The prosecutor then responded that D.T. had to show moderate progress in all areas

of his sex offender treatment program, not just one area, and that D.T. had failed to

do so within the allotted time: “He’s not done that within the year. He’s not done that

within the two years.”

      5. Analysis of D.T.’s Second Issue

      D.T. raises the same argument about Condition #21’s “within 2 years of

disposition” language in his second issue as he did in his first. For the same reasons

set out in our review of D.T.’s first issue, but based on our review of all of the parties’

modification evidence, we conclude that the trial court did not abuse its discretion by

finding that D.T. violated Condition #21 and by denying his motion for dismissal. We

overrule D.T.’s second issue.

B. Sufficiency of the Evidence to Support Extension

      In his third issue, D.T. argues that the trial court abused its discretion by

extending his probation until he turns eighteen because the evidence is legally and



                                            18
factually insufficient to support the extension. We incorporate the modification

evidence above and now review both parties’ disposition evidence.

      1. Social Histories11

      Before the disposition hearing began, the juvenile court took judicial notice of

all of the contents of its file except for a supplemental social history filed on

September 18, 2020, which D.T.’s counsel had not received. See Tex. Fam. Code Ann.

§ 54.04(b) (stating that on or before the second day before the disposition hearing, the

court shall provide the child’s attorney and prosecutor with access to all written

matter to be considered by the court in disposition).

      D.T.’s June 2018 social history contained D.T.’s statement about the original

offense—that he had pulled aside the six-year-old victim’s underwear and licked her

female sexual organ with his tongue—because he was curious. It also stated that he

had not displayed any behavioral problems at school or in detention, that he made

good grades, that he participated in jujitsu and wrestling, that he was active in his

church, and that he had been respectful and cooperative with the juvenile probation

department.

      Dr. Sabine conducted a psychological evaluation of D.T. in 2018 and diagnosed

him with attention deficit hyperactive disorder, hyperactive-impulsive type-mild. Dr.

      11
        Under Section 54.04, at a disposition hearing, the juvenile court “may
consider written reports from probation officers, professional court employees,
guardians ad litem . . . , or professional consultants in addition to the testimony of
witnesses.” Tex. Fam. Code Ann. § 54.04(b).


                                          19
Sabine’s October 10, 2018 addendum noted that D.T.’s parents had completed the

Social Responsiveness Scale, 2nd Edition (SRS-2), the Gilliam Autism Rating Scale

(GADS), and the Gilliam Asperger’s Disorder Scale, 3rd Edition (GARS-3) and that

all three test results “were within normal limits.” He also included the results of D.T.’s

Rorschach Inkblot Test, which were “consistent with [D.T.’s] presentation in terms of

his limited interest in others, and limited ability to form close attachments, as well as[]

having difficulty identifying with the thoughts and feelings of others.”

      The juvenile court ordered D.T. detained for a probable cause hearing in

March 2019. D.T.’s supplemental social history from March 2019 reflected that on

September 13, 2018, D.T. had been referred for a probation violation after he

provided “deceptive” responses to a polygraph examination. The September

2018 probation department recommendation also stated that, regarding the

September 13, 2018 polygraph, D.T. had “admitted to touching five or six year old

females vagina’s [sic] over their clothing while at martial arts classes” and that in his

post-polygraph interview, he admitted that prior to being placed on probation, he had

seen “a rape scene on a Law and Order TV show. Afterwards, he tried acting it out

with his adjudicated victim. He said he pinned her to the wall and ‘dry humped’

her.”12 D.T. also disclosed that he had his dog lick his penis during the week before


      12
         The July 2018 order stated, “The District Attorney agrees not to pursue any
modification, enhancement, or new charges for any conduct involving [D.T.] and [his
victim] if occurring prior to April 10, 2018.”


                                            20
his September 2018 polygraph. In a December polygraph, D.T. again “admitted to

touching [the] dog inappropriately. He said that he touched the dog’s vagina and

played with her nipples.”

       On January 31, 2019, Dr. Sabine removed D.T. from the sex-offender

treatment program and recommended placing him in boot camp because

       [D.T.] does not seem to be connected to shame and seems to enjoy
       talking about his offenses and does so in a very matter of fact way. It
       was noted that though being quite intelligent, [D.T.] has very little insight
       and no emotional connection to his behavior and its consequences. It
       was also noted that [D.T.’s] sexual fantasies are deviant and involve [his
       victim]. He also has fantasized about rape. Residential treatment is
       recommended so that [D.T.] can deal with his issues in a more
       comprehensive way and maintain safety for the community in the
       meantime.

       2. The State’s Disposition Evidence

       The prosecutor reoffered Dr. Sabine’s testimony, and Box, D.T.’s probation

officer, recommended that D.T. be extended on probation until his eighteenth

birthday and that he continue sex-offender treatment with Dr. Sabine. Box said that

D.T. had made admissions to him and his supervisor about “fantasizing about sex,

anal sex with horses, . . . masturbat[ing] with his [victim’s] pillow . . . and fantasiz[ing]

about having sex with her.”

       Box stated that D.T. had been deemed a treatment failure when he was sent to

boot camp but that since his return, “he has not been deemed a treatment failure.”

When asked during cross-examination about whether Dr. Sabine was qualified to

diagnose autism, Box said, “I can’t speak to his qualifications.” He acknowledged that

                                             21
Dr. Sabine had cancelled family meetings and said that he was not aware of any

changes in Dr. Sabine’s treatment plans for D.T. since determining that D.T. had

autism.

      3. D.T.’s Disposition Evidence

      Before beginning his case, D.T. informed the juvenile court that he was asking

for a ruling of “no disposition” and that he would be putting on evidence of

alternative treatments available to him if no disposition was ordered.

      D.T.’s father D.E.T., a retired police officer, stated that D.T. had been in

martial arts training since he was three years old, that D.T. was a straight-A student,

and that D.T. went to boxing practice every weekday. He stated that D.T. had some

wrestling skills that the family hoped would someday result in a college scholarship.

D.E.T. also testified that as a term of D.T.’s probation, he and D.T. lived in one

household while D.T.’s mother and D.T.’s victim lived in another household and that

they had done so for “a little over two years.” D.E.T. stated that he and L.T. had done

everything required by D.T.’s probation. He also stated that although D.T. had

attended each of his group sessions, Dr. Sabine “usually” gave no excuse when he

cancelled sessions. D.E.T. cited as an example that Dr. Sabine had missed a group

meeting within the last month without explanation. He opined that he and L.T. could

provide a better treatment program for D.T. than Dr. Sabine.

      D.E.T. stated that he had not known D.T. was autistic until Dr. Sabine told

them “almost a year-and-a-half, two years ago” and that he thought it should have

                                          22
been pursued but that it was not. D.E.T. said that Dr. Sabine’s May 2020 treatment

summary was the first time Dr. Sabine had said more than that he just suspected

autism.

      On cross-examination, D.E.T. said that the house in Oklahoma where L.T. and

the victim currently lived, and where he and L.T. wanted to reunify the family, had

video cameras everywhere but the bathroom and closet. He said that the victim would

be safe from molestation because he and L.T. would supervise D.T. and never let

D.T. and his victim be alone together.

      D.T. also offered character testimony from a county commissioner who had

gone to church with D.T.’s family for the last ten years, an attorney who had coached

D.T. in judo, D.T.’s head judo coach, and D.T.’s jujitsu instructor, each of whom

knew the family on a personal level and believed L.T. and D.E.T. would provide a

committed course of rehabilitation for D.T.

      On cross-examination, the jujitsu instructor agreed with the prosecutor’s

summary that D.T. was “actively learning how to use advanced techniques to subdue

people and wrestling them and keeping them where he wants them,” but he added

that the primary focus was self-defense and that D.T. was a “white belt, still a

beginner.”




                                         23
      Rose Boehm, a licensed professional counselor, testified both as a friend of

D.T.’s family and as an expert.13 Among other things, in her 50 years of practice,

Boehm had provided individual and group therapy for child and sexual abuse victims

and their families and had performed sex offender evaluations, including working for

Denton County’s Children’s Advocacy Center in sex offender treatment.

      Boehm had worked with autistic children who were sex offenders. She stated

that autistic children who are sex offenders require individual therapy instead of group

therapy because, based on the way most groups are set up, autistic children “are

exposed to the descriptions of other people’s sexual offenses, and they can be quite

impressionable” and subject to suggestion in group settings. When she worked for

Denton County in sex offender treatment at the Children’s Advocacy Center, the two-

year program she used resulted in 90-to-95 percent successful completion by the

children in the program who were incest offenders.

      Boehm opined that group therapy was not an effective way to treat D.T. Dr.

Sabine’s use of the 2012 version of “Les Miserables” to treat juvenile sex offenders

concerned her because of the film’s depictions of sexual intercourse and prostitution.

      Boehm stated that a treatment program for a child sex offender should be

written down, shared with the parents, shared with the child, and shared with the

      13
         Boehm had a bachelor’s degree in preclinical psychology and a master’s
degree in clinical psychology from the University of North Texas. She had also been a
registered clinical psychologist in Australia and stated that she had testified as an
expert several hundred times.


                                          24
probation officer—on hard copy—and that the program should be periodically

revised as goals were accomplished. She stated that a relapse prevention plan could be

“quite elaborate” because the offender and therapist should identify problematic

situations and feelings and ways to exit those situations. It was something the

offender should carry around with him so that in a novel or uncertain situation, he

could refer to the plan and develop an exit strategy.

      Boehm opined that D.T. “probably needs somebody who specializes in

working with high level autistic children who’s also familiar with some of these other

behavior problems that go along with that” and that just continuing D.T. in Dr.

Sabine’s program of group therapy, polygraphs, and family meetings would not result

in his rehabilitation. She stated that the best way to handle family reunification was

how Denton County did it: “The children are returned to the family after an offense

like this as soon as there is a safety plan and as soon as there are alarms on the doors,

and that usually was within a few days of th[e] hearing.” She was concerned about

D.T.’s family’s being separated for so long because “any child in that kind of

program[] needs a very, very stable home situation and needs both those parents there

to help him.” Boehm said that it would be unethical for her, as a family friend, to be

D.T.’s counselor but that she could help his family find resources to treat him.

      During cross-examination, when asked whether there would be any supervising

authority over D.T. if he were immediately dropped from probation, Boehm replied



                                           25
that his parents L.T. and D.E.T., who “didn’t know about [the abuse] before,” would

monitor him.

      L.T., who had been employed by a county jail until an inmate assault rendered

her permanently disabled, testified that if the juvenile court ruled “no disposition,” the

family would reunite in Oklahoma, where they had alarmed the doors of D.T.’s and

the victim’s bedrooms and had installed cameras throughout the house. L.T. testified

about her own experience as an incest victim and stated that D.T. needed intense,

lifetime rehabilitation. She had already made appointments for D.T. with a psychiatrist

to monitor his medication and a psychologist to modify his behavior and to help him

understand the consequences of his actions and prevent further actions; Boehm had

approved both providers. L.T. stated, “I know that [D.T.] is mentally ill, and I think

that he needs help. I don’t think he needs punishment.” She opined that the progress

D.T. had made was at boot camp, not in Dr. Sabine’s program.

      L.T. stated that the family meetings with Dr. Sabine had only been around

15 minutes once a month and were sometimes cancelled by him without notice. She

testified that it concerned her that they were watching movies during group therapy

and that she had watched “Les Miserables” and “was sickened by it.” She stated that

D.T. was very impressionable and that the movie was inappropriate because it

“glorified” prostitution and rape and the “perpetrator laughed and got away with it.”

L.T. stated that she would “absolutely” do everything in her power to make sure D.T.

was completely rehabilitated and a productive member of society.

                                           26
      On cross-examination, when asked whether she had taken any initiative to seek

additional counseling for D.T., L.T. said that she had been “told that [she] couldn’t

because that would violate his probation because it would appear that [she] was

attempting to change providers.” 14

      D.T. recalled Box, who agreed that Dr. Sabine was the primary sex-offender

treatment provider and who acknowledged that if D.T. had had another sex-offender

treatment provider during his probation, “[t]here might be a problem between Dr.

Sabine and the other treatment provider,” and in such a case, the probation

department would defer to Dr. Sabine. He also agreed that it was entirely within Dr.

Sabine’s discretion, “in conjunction with the Department,” as to whether D.T. had

completed his treatment or showed moderate progress. On cross-examination,

however, he stated that D.T. could have sought additional, non-sex-offender,

counseling.

      14
        One of D.T.’s sex-offender probation conditions stated,

      Juvenile shall not change treatment programs. All treatment will be
      provided by the sex offender treatment provider approved by the
      Juvenile Board and only said treatment provider will be considered by
      the Juvenile Probation Department in evaluating said juvenile’s
      compliance or non compliance with the terms and conditions of said
      juvenile’s probation and/or successful completion of treatment.

       Another condition stated that he would have to sign waivers of confidentiality
to allow his supervising probation officer to communicate “with other professionals
involved in juvenile’s supervision and treatment, and to allow all professionals
involved to communicate with each other. This will include a release of information
to the therapist of the victim(s).”


                                         27
      4. The Parties’ Arguments and the Juvenile Court’s Conclusion

      D.T.’s counsel argued that the State had not offered D.T. a program that would

allow him to be successful and that the juvenile court should issue an order of no

disposition, allow the family to reunite, and allow D.T. to undergo the treatment

arranged by his mother.

      The prosecutor replied that instead of finding D.T. a counselor during his

probation, his parents had allowed him to be trained in jujitsu, stating, “You have a

sex offender who is learning how to grapple and hold people down.” He argued that

L.T.’s treatment plan for D.T. was “all based on speculation,” and he asked the

juvenile court to continue D.T.’s probation until his eighteenth birthday.

      The juvenile court found that D.T. had violated his probation, found that D.T.

needed rehabilitation and that he and the public needed protection, and signed an

order of disposition and modified order of probation to run until D.T.’s eighteenth

birthday. In a letter to the parties, the juvenile court expressed that it was “torn

between the unification of [D.T.’s] family and protecting the victim” and that it was

unwilling to release D.T. from probation based on the nature of D.T.’s disclosures—

particularly about his victim—and Dr. Sabine’s testimony that “although [D.T.] is

making progress in some areas, he is still high risk to reoffend.” The juvenile court

then stated,

      I also believe that [D.T.] is not receiving all the treatment that he needs
      in order to fully rehabilitate. I am going to extend [D.T.’s] probation
      until his 18th birthday and he is to remain in the sex offender treatment

                                          28
      program with Dr. Sabine, as I am bound by Section 54.0405 . . . to order
      treatment with a program specified by the Department.[15] I will also
      order that [D.T.] begin counseling with a health professional that
      specializes in autism. I expect the autism counselor and Dr. Sabine to
      cooperate in [D.T.’s] treatment and develop a plan that is tailored to
      [D.T.’s] unique needs and increases his likelihood of success through the
      program, including a determination of whether group or individual
      counseling is more suited for [D.T.]. The Department is ordered to
      provide quarterly reports to the Court regarding that plan and [D.T.’s]
      progression in the program. Dr. Sabine will still be the primary care
      provider and make the ultimate decisions about his care.

             In addition, the Department is ordered to develop a plan for
      reunification of [D.T.’s] family. They are to work with [D.T.’s] family to
      develop a safety-based plan that permits [D.T.] to live in the household
      again as soon as the treatment providers determine[] it is safe for him to
      return.

             If [D.T.] successfully completes the sex offender treatment
      program before his 18th birthday, the Court will entertain a motion for
      early release from probation.

      5. Analysis of D.T.’s Third Issue

      In his final issue, D.T. asserts that no evidence was presented that continuing

his probation as it existed at the time of the hearing would result in any further

progress in his rehabilitation and that such a continuation was contrary to the

recommendations of Boehm, his expert witness. In recounting the flaws in Dr.

Sabine’s program, however, D.T. ignores the juvenile court’s explanation of its

      15
         Section 54.0405(c) requires psychological counseling as a probation condition
for a child sex offender to be with an individual or organization that: (1) provides sex
offender treatment or counseling; (2) is specified by the local juvenile probation
department supervising the child; and (3) meets minimum standards of counseling
established by the local juvenile probation department. Tex. Fam. Code Ann.
§ 54.0405(c).


                                          29
decision, in which it ordered the probation department to develop a reunification plan

and to provide quarterly reports to the court regarding a treatment plan customized to

D.T.’s unique needs.

      Considering all of the above under the applicable legal and factual sufficiency

standards of review, the juvenile court had ample substantive and probative evidence

upon which to draw its conclusions that D.T. was still at a high risk of reoffending if

he failed to complete sex offender treatment and that his probation should therefore

be continued at least until his successful completion of the sex offender treatment

program, at which point he could move for early release from probation. 16 See Shields,

526 S.W.3d at 480; Pool, 715 S.W.2d at 635; C.C., 2018 WL 1865804, at *3.

Accordingly, we overrule D.T.’s final issue.

                                   III. Conclusion

      Having overruled all of D.T.’s issues, we affirm the juvenile court’s judgment.




                                                     /s/ Mike Wallach
                                                     Mike Wallach
                                                     Justice

Delivered: October 28, 2021


      16
         As the factfinder, the juvenile court was the sole judge of the witnesses’
credibility and the weight to be given their testimony. Golden Eagle Archery, Inc. v.
Jackson, 116 S.W.3d 757, 761 (Tex. 2003).


                                          30